Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 1 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 2 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 3 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 4 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 5 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 6 of 7
Case 18-83442-CRJ11   Doc 301 Filed 02/14/20 Entered 02/14/20 09:43:34   Desc
                        Main Document    Page 7 of 7
